Citation Nr: 1140624	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970 and from December 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned at a hearing held in August 2011.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for chronic lymphocytic leukemia, a skin disability, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not shown to have been on active duty, traveling to or from any duty, or that he was approved for ADT or INADT on October 31, 1975, during which time he sustained a right shoulder and a right elbow injury.

2.  There is no evidence of a current right shoulder disorder.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred as a result of military service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right elbow disorder did not have its onset during active military service or for several years thereafter; and has not been shown to be related to a verified period of active military service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2006 prior to the initial adjudication of the Veteran's claims.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and private treatment records have been obtained and he has been provided with a VA examination in January 2007 in connection with his present claims.  The Board observes that the examiner did not provide an opinion as to whether or not the diagnosed right elbow disorder is related to military service; however, the Board finds that a new examination is not warranted.  

The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held in the case of disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran is not entitled to a new examination because there is no indication that he has a current right shoulder disorder, and because the evidence does not establish that the right shoulder and right elbow injuries occurred during a period of qualifying military service.  See Id.  The Board finds that the 2007 VA examination report is otherwise adequate for evaluation purposes because the examiner conducted a physical examination, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation of the claimed disabilities is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, another VA examination will not be provided.

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran also has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for service connection, such as soliciting testimony regarding specific injuries in service and a continuity of similar symptoms since service.  The VLJ also did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 


Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The term "active military service" includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INADT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2010).

ADT includes full time duty in the Armed Forces performed by Reserves for training purposes, while INADT includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State. § 3.6(c), (d).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing INADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (2010).  

The Court has interpreted the provisions of 38 U.S.C.A. § 101(24) as meaning that active duty for training will not be considered "active military, naval or air service" unless the claimant has previously established service connection for a disability incurred in such service.  Mercado-Martinez, 11 Vet. App. 419 (1998); Paulson v. Brown, 7 Vet. App. at 469-70; Biggins, 1 Vet. App. 474 (1991).

The Veteran contends he is entitled to service connection for a right shoulder disorder and a right elbow disorder that he specifically alleges were the result of an injury during his Air Force reserve service.  

The Veteran's DD-214 shows active duty only for the periods from March 1967 to December 1970, on September 3, 1990, from September 22, 1990 to September 23, 1990, and from December 1990 to July 1991.  Similar information was received from the National Personnel Records Center (NPRC).  The Veteran's service personnel records show the Veteran had "special tour" duty from October 18, 1975 to October 19, 1975, and a period of "active duty other" from October 31, 1975 to November 2, 1975.  The records also show periods of active duty for training (ADT) on February 5, 1994, from February 6, 1994 to February 12, 1994, and on February 19, 1984.  The personnel records do not reflect any periods of INADT or ADT during the time of the Veteran's reported injuries.  

Service treatment records for the Veteran's Air Force reserve service include an October 1975 record that shows the Veteran fell off a maintenance stand and sustained a cut on his right elbow, strained muscles in his back and right shoulder, and a bruised heel.  On physical examination, the Veteran reported numbness in his fingers and pain in his arm, shoulder, and the back of his neck.  He was able to raise his arm above his head and his rotation and pronation were good.  A small abrasion was noted on the right elbow.  No diagnosis was provided.  A December 1975 clinical note reflects a complaint of weakness and numbness in the right arm and pain in the right shoulder when lying on the right side.  On physical examination, the right shoulder was not painful and a full range of motion was present.  There is no mention of the right elbow.  The right wrist was painful and was diagnosed as a wrist sprain and tendonitis.  There is no evidence of any continued complaint or treatment related to the shoulder.  An annual physical examination in December 1975 was negative for a right shoulder or right elbow disorder.

Additional reserve records also show that the Veteran slipped on some ice in February 1994 and fell on his left and right hip areas.  He also reported that he felt pain in his right shoulder as he tried to break his fall with his right arm.  The record indicates that no medical treatment was requiring on the day of the injury.  

Post-service private treatment records show no complaints or treatment of a right shoulder or right elbow disorder.

The Veteran was afforded a VA examination in January 2007.  Following a physical examination that included right shoulder x-rays, the examiner indicated that there was no evidence of a current right shoulder disorder.  The examiner did however indicate that the Veteran has right elbow olecranon bursitis.  An opinion regarding the etiology of the olecranon bursitis was not provided.

At the Veteran's August 2011 hearing, he indicated that he hurt his shoulder in service when he fell eight feet while working on an aircraft at the Westover Air Force Base (AFB).  He indicated that he injured his right elbow at the same time.  He testified that he continued to have shoulder symptoms since that time.  His son, a witness at the hearing, testified that he had known his father to have shoulder problems since the late 1970s.

At the outset, the Board finds that a current right shoulder disorder is not shown by the competent medical evidence.  The Veteran's competent and credible lay reports of pain and discomfort since his noted right shoulder injury in 1975, and re-injury in 1994, is outweighed by the more probative VA examiner's medical opinion that no current right shoulder disorder exists, as that opinion was based on a clinical examination which included x-rays, a review of the claims folder, and was supported with clinical rationale.  The Veteran has not presented any other competent evidence of a right shoulder disability.  To the extent the Veteran claims service connection for residuals of a right shoulder injury on the basis of pain, the Board notes that pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of a current right shoulder disability, the Board need not discuss whether or not the noted right shoulder injury in 1975 (or the re-injury in 1994) occurred during any period of verified active duty service- although the Board finds that it did not.  As there is no current disability of the right shoulder that can even be related to service, the claim for service connection for a right shoulder disorder must be denied.  As the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

With respect to the claimed right elbow disorder, the Board notes that the Veteran was diagnosed with olecranon bursitis of the right elbow at a VA examination in January 2007.  The Board also notes that there is evidence of a right elbow injury in 1975 when the Veteran fell from a ladder during his service in the Air Force reserves.  Nonetheless, a showing of a right elbow injury (or right elbow disease) during a period of qualifying service is not established.  In other words, there is no indication that the Veteran was on some form of qualifying duty, either ADT or INADT, at the time of his injury.  38 U.S.C.A. § 101.

To the extent that the Veteran's representative has characterized this injury as having occurred during a period of active duty service, the Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  In this case, it is not shown that the Veteran was on active duty, was traveling to or from any duty, and/or was approved for ADT or INADT service at the time of the noted injury in October 1975.  The Board has carefully reviewed all of the Veteran's service personnel records and DD Form 214's to determine whether the noted injury occurred during a period of qualifying duty.  The service records do not show a period of qualifying duty on October 30, 1975.  In the absence of evidence linking the Veteran's current right elbow disorder to a period of qualifying service, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right elbow disorder is denied.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(d) (2010).  

The Veteran seeks service connection for chronic lymphocytic leukemia.  He contends that this disorder was caused by exposure to herbicides while stationed in Thailand.  At his hearing he testified that he never served in, or even stepped foot in Vietnam.  The Veteran has also submitted a statement from a friend who indicated that during their service in the Air Force reserves (at the Westover AFB) between 1974 and 1975, both he and the Veteran worked on aircraft which previously had been used to defoliate the jungle cover during the Vietnam war and were thereby exposed to Agent Orange.  The Veteran was afforded a VA examination in January 2007.  The examiner noted that the Veteran was diagnosed with chronic lymphocytic leukemia in 2004, however, the examiner failed to provide an opinion regarding its relation to military service, to include reported herbicide exposure therein.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new examination is required.

VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., directs that the RO send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e- mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.  

As the claim is being remanded for other development as noted below, the Veteran's specific allegations of herbicide exposure in Thailand, and any possible exposure at the Westover AFB in Massachusetts, should be investigated and developed as prescribed in M21-1MR.

The Veteran also seeks service connection for a skin disability which he contends was caused by excessive sun exposure while stationed in Thailand and the Philippines.  He has testified that he has had several squamous cells removed from his skin since service.  He stated that he worked without wearing a shirt while stationed in Thailand and in the Philippines and he got pretty dark from the sun.  The Veteran's son testified that he has seen pictures of his father "flexing" in his uniform with his top off.  The Veteran has not yet been afforded a VA examination to determine the etiology of his skin disorder.  Accordingly, an examination must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks service connection for right ear hearing loss.  He reports that he was a jet engine mechanic during service and was therefore subjected to loud noise.  The Veteran was provided a VA fee-based examination in February 2007 to evaluate his claimed hearing loss.  The findings indicated that the hearing acuity in the left ear was not considered a disability for VA compensations and that there was a moderate high frequency sensorineural hearing loss in the right ear.  The examiner indicated that the etiology of the right ear hearing loss should be evaluated by an Ear, Nose and Throat (ENT) specialist due to the asymmetry between the ears.  In light of this examiner's referral, and the Veteran's report of noise exposure in service and right ear symptoms since service, he should be afforded an examination by a VA ENT specialist to assess the etiology of his right ear hearing loss.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact appropriate sources to attempt to verify the Veteran's dates of service in Thailand.

2.  Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows:

a) Furnish a detailed description of the Veteran's claimed exposure while stationed in Thailand, and at the Westover AFB from 1974 to 1975, to C&P service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as contended.  

b) If a negative response is received from the C&P Service, request verification of exposure to herbicides from the JSRRC.  

3.  Contact the Veteran to identify all sources of treatment for his leukemia, skin, and hearing loss disabilities.  Then undertake appropriate efforts to obtain any identified records.

4.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his symptoms of his leukemia, skin irritation, and hearing loss since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

5.  After the above development is completed, the RO should make arrangements with an appropriate VA medical facility for a VA examination to ascertain the nature and etiology of the Veteran's chronic lymphocytic leukemia and his skin disability.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted and included in the examination report.  The examiner is requested to diagnose any skin disability found to be present, to include skin cancer. 

Then the examiner should opine whether it is at least as likely as not that the chronic lymphocytic leukemia is related to or had its onset in service, to include claimed in-service exposure to herbicides.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a skin disability that is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's competent and credible lay testimony regarding the sun exposure in service and any continuity of skin symptomatology since service.

6.  After any additional treatment records have been obtained, schedule the Veteran for evaluation by an ENT specialist.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to and reviewed by the examiner.  The Veteran reports military noise exposure from his military occupational specialty of a jet engine mechanic.  

The ENT is asked to opine as to whether it is at least as likely as not that the Veteran's current right ear hearing loss disability is related to active military service.  In offering an impression, the ENT must acknowledge and discuss the competent lay evidence regarding noise exposure and any continuity of hearing loss since service.

7.  For all examinations, the examiners should note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

8.  Thereafter, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


